DETAILED ACTION
This office action is in response to Application No. 16/312,764, filed on 21 October 2018.  Claims 1-12, 18, 19, and 21-26 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 26 are objected to because of the following informalities:  “salve device based” should be “slave device based” and “salve device at” should be “slave device at”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-9, 12, and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4 and 21 recite “the input terminal of the second logic control circuit connects the output terminal of the first determination control circuit, and the output terminal of the second logic control circuit connects the input terminal of the fourth switch control unit to control on or off of the fourth switch control unit based on the output state of the second determination control circuit”, which is not supported by the disclosure.  Specifically, there does not appear to be any explanation of how the second logic control circuit (1015) controls the fourth switch control unit (1010d) based on the output state of the second determination control circuit (1014).  Claims 5-9, 12, and 22-26 depend from one of claim 4 or 21 and are rejected for incorporating the above subject matter by virtue of claim dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0030412 to Matsuda.
Regarding claim 2, Matsuda discloses a charging control system (Fig. 4), comprising:
a master device, comprising a first USB interface and a first charging management circuit, wherein the first USB interface comprises a D+ terminal, a D- terminal, a VBUS terminal and a ID terminal (Fig. 4, equipment P, USB having ID, VBUS, D+, D- lines, power control, especially power source switchover 12);
at least one slave device, comprising a second USB interface and a second charging management circuit wherein the second USB interface comprises a D+ terminal, a D- terminal and a VBUS terminal (Fig. 4, equipment Q, USB having ID, VBUS, D+, D- lines, power control, especially power source switchover 32);
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0101913 to Matsumoto in view of US 2008/0265838 to Garg.
Regarding claims 1-3, Matsumoto discloses a charging control system (Fig. 9), comprising:
a master device, comprising a first interface and a first charging management circuit (Fig. 9, device 110 having interface 123 and management circuit 118);
at least one slave device, comprising a second interface and a second charging management circuit (Fig. 9, device 130 having interface 143 and management circuit 138);
a gating control circuit comprising an input terminal and an output terminal, arranged in the master device or the slave device, wherein the input terminal of the gating control circuit is coupled to the first interface and the second interface, and the output terminal of the gating control circuit is coupled to the first charging management circuit and the second charging management circuit to select and control a charging interface of the first charging management circuit and a charging interface of the second charging management circuit (Fig. 9, detection sections 117a/117b/137a/137b, control sections 114/134, switching control sections 115/135, and switches 112a-c/142a-c, used to select and control interface connections to power source control sections 118/138);
wherein the gating control circuit comprises a switch control circuit, and the switch control circuit further comprises a first switch control unit, a second switch control unit, a third switch control circuit, and a fourth switch control 
wherein the first switch control unit comprises an input terminal and an output terminal, the input terminal of the first switch control unit connects the power terminal of the first interface, and the output terminal of the first switch control unit connects the first charging management circuit to control the power terminal of the first interface to supply power for the first charging management circuit (Fig. 9, switch 122c);
the second switch control unit comprises an input terminal and an output terminal, the input terminal of the second switch control unit connects the power terminal of the second interface, and the output terminal of the second switch control unit connects the first charging management circuit to control the power terminal of the second interface to supply power for the first charging management circuit (Fig. 9, switch 142a);
the third switch control unit comprises an input terminal and an output terminal, the input terminal of the third switch control unit connects the power terminal of the first interface, and the output terminal of the third switch control unit connects the second charging management circuit to control the power terminal of the first interface to supply power for the second charging management circuit (Fig. 9, switch 122a);

Matsumoto does not appear to explicitly disclose that the first interface is a first USB interface comprising a D+ terminal, a D- terminal, a VBUS terminal and a ID terminal and that the second interface is a second USB interface comprising a D+ terminal, a D- terminal, a VBUS terminal and a ID terminal.  Garg discloses these limitations (Figs. 1, 4, 5).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Matsumoto and Garg, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of utilizing a USB interface to provide power.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Matsumoto is directed to connected devices that each have an adapter interface for providing power.  It is well-known in the art that devices can receive power through a USB interface, such as that disclosed by Garg.  The teachings of Garg are directly applicable to 
Regarding claims 10-12, Matsumoto does not appear to explicitly disclose that the master device supports an On-The-Go function, whereas the slave device does not support the OTG function.  Garg discloses these limitations (¶18); in particular, USB devices that are OTG compatible or OTG incompatible are known, so either of Matsumoto’s devices can be OTG compatible or incompatible.  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Matsumoto and Garg, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of master and slave devices that are OTG compatible or incompatible.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Matsumoto is directed to connected devices that each have an adapter interface for providing power; as discussed above with regard to claims 1-3, Garg discloses that devices can have USB interfaces.  Here, Garg further discloses that USB devices can be OTG compatible or incompatible, which is directly applicable to Matsumoto in the same way so that so either of Matsumoto’s devices can be OTG compatible or incompatible (both compatible, both incompatible, or only one or the other compatible).

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Garg, and further in view of US 2010/0100200 to Kim and US 2006/0076977 to Zhu.
Regarding claims 18-19, Matsumoto does not appear to explicitly disclose that when the master device enables the OTG function, the ID terminal of the first USB interface is a low level, and the VBUS terminal of the first USB interface is turned off.  Kim discloses that when the master device enables the OTG function, the ID terminal of the first USB interface is a low level (¶61), and Zhu discloses that the VBUS terminal of the first USB interface is turned off (¶19).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Matsumoto, Garg, Kim, and Zhu, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of allowing an OTG host device to conserve power by turning off VBUS.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Matsumoto is directed to connected devices with adapter interfaces, and as discussed above with regard to claims 1-3, Garg discloses that the adapter interfaces can be USB interfaces that are OTG compatible.  Kim and Zhu disclose well-known USB OTG functionality, where a USB device operating in host mode drives the USB ID pin low, and furthermore can shut off the USB VBUS pin to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090.  The examiner can normally be reached on M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

27 February 2021




/ARIC LIN/            Examiner, Art Unit 2851